DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ response to the Requirement for Restriction, filed 30 June 2021, in the matter of Application N° 16/347,315.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application is being examined under the pre-AIA  first to invent provisions.
Claim 3 has been canceled.  Claim 30 has been added and is supported by the originally filed disclosure.
Claims 1, 8, 15, 17, 18, 23, 25, 26, 28, and 29 have been amended.  The crux of the amendments correct improper language (i.e., “use” limitations, etc.).  Claims 26 and 29 have been amended to depend from the method of claim 1.
No new matter has been added.
Applicants’ election of Group I (claims 1, 2, 4, and 28), without traverse, is acknowledged.
As indicated above, claim 26 (Group XIII) and claim 29 (Group XV) have had their language amended such that their limitations are now aligned with claim 1.  These claims, as well as newly added claim 30 are joined to the election of Group I.
Applicants’ election is made FINAL.  The claims of Groups: II-XII and XIV (claims 5-25 and 27) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction requirement between the methods and compositions.
Thus, claims 1, 2, 4, 26 and 28-30 are presented and represent all claims currently under consideration.
Information Disclosure Statement
	Two Information Disclosure Statements (IDS) filed 16 August 2019 and 8 March 2021 are acknowledged and have been considered.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Breton (US Pre-Grant Publication Nº 2007/026510 A1).
The limitations recited in claim 1 are directed to a method of treating keratin materials comprising the application of at least one compound of formula (I), or at least one cosmetic composition comprising at least one compound of formula (I), wherein formula (I) has the following core formula:

    PNG
    media_image1.png
    103
    181
    media_image1.png
    Greyscale

The variables S* and R, both have extensive definitions within claim 1.  For the purposes of brevity, they will not be repeated here.  Claim 2 narrows the definition of S* to the monosaccharide radicals which may represent it.  Claim 4 is understood as narrowing the administered composition of claim 1 to four particular structures: compounds 1 and 3-5.
The amended limitations of claim 26 narrow the keratin material of the method to the skin.
Claim 28 provides a similar recitation to that of claim 26 insomuch as it narrows the method of claim 1 to comprising the step of applying a composition comprising at least one formula (I) compound to facial and/or bodily skin.  Claim 29 recites the process as claimed in claim 1, which comprises bleaching, lightening, and/or depigmenting skin.
MPEP §2111.02(II) states that, “[t]he claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification.”  The passage more critically states that, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”
In the case of the limitations presented by instant claims 1, 28, and 29, none of the claims recites any additional steps for accomplishing the intended uses/effects of bleaching, lightening, and/or depigmenting the skin apart from that which is already recited in the claims, namely, the simple application of the generic composition to the skin.  Thus, where the positively recited step of keratin (skin) application is met, the Examiner broadly and reasonably considers the methods of claims 1, 28, and 29 to be met.
Lastly, Applicants’ newly added claim 30 depends from claim 1 and recites generic, core formulas for S*.
Breton discloses in claim 1 a regime or regimen for maintaining and/or reestablishing the balance from epidermal cell proliferation and differentiation, comprising administering to an individual in need of such treatment, an effective amount of at least one compound having the following general formula (I):

    PNG
    media_image2.png
    49
    148
    media_image2.png
    Greyscale

The reference provides preferred teachings for the “S” group as being defined as either D-xylose or D-glucose.  See ¶[0056] and ¶[0057].  The “X” variable is further defined in claim 1 as being selected from one of four groups which includes –CO–, otherwise noted as C(O) or C=O.  The claim later defines formula (I) stating that “when S is a D-xylose and X is =CO [C=O], then R cannot be an unsubstituted phenyl.”  The claim also teaches that “when S is a D-glucose and X is =O [C=O], then R cannot be a p-methoxyphenyl or a hexyl radical.”
Additionally, claims 3 and 5 disclose and define “S” as being defined by such saccharide compounds as: D-maltose, D-cellobiose, N-acetyl-D-glucosamine, N-acetyl-D-galactosamine, D-glucose, D-mannose, D-xylose, and L-rhamnose.
The “R” group is also widely defined in the reference and in claim 1 and includes being defined as either an -N(R”’1)(R’2) group or –CONHR”’2 group.
In the case of the former, both the “(R”’1)” and “(R’2)” groups are defined as being linear alkyl groups ranging from 1-20 carbon atoms.  As such, the Examiner submits that the instantly recited definition for “R” group as –N(Me)(Me) for compounds 3 and 4 is taught and suggested by the reference.
In the case of the latter, the (R”’2) group is also defined as being linear alkyl groups ranging from 1-20 carbon atoms.  As such, the Examiner also submits that the instantly recited definition for “R” group as –CONH(CH2)13CH3 for compound 5 is taught and suggested by the reference.
The foregoing is considered to teach and suggest the compositional limitations of the method recited in claims 1, 2, 4, and 30.
The limitations recited in claim 26 are immediately met by Breton’s disclosure that the practiced composition is applied to epidermal (skin) cells (see e.g., claim 1).
The positively recited method limitations of claim 28 are considered to be met by Breton notably as the practiced compositions are taught as being applied directly to the skin of the person in need thereof.
The intended use limitations directed to depigmenting, lightening, and/or bleaching recited in the preamble of claim 28 are also met by the disclosure for the reasons discussed above.  Additionally, the limitations of claim 29 are considered to be met as discussed above.  Of particular note is that the claim depends from claim 1 whose method recites applying the composition to keratin material.  Claim 29 recites no additional steps for what Applicants require for accomplishing the method “compris[ing] depigmenting, lightening, and/or bleaching the skin” beyond simple application to the skin.  Therefore, the claim is considered to be met by the teachings of Breton.
Based on the teachings of the reference, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Claims 1, 2, 4, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rolland (USPN 7,862,804 B2).
The limitations of the claims are discussed above, as are the broadest reasonable interpretations thereof.
Rolland discloses C-glycoside compounds having the formula (I):

    PNG
    media_image2.png
    49
    148
    media_image2.png
    Greyscale

The compounds of the invention are disclosed as being useful for depigmenting/whitening the skin and/or for the anti-browning thereof (see e.g., Abstract; claims).  
The “S” variable is defined as being a monosaccharide or a polysaccharide having up to 20 sugar units in a pyranose (6-membered, hetero-ring with oxygen) and/or a furanose (5-membered, hetero-ring with oxygen) (see e.g., claim 1).  The “S” variable is further defined as being selected advantageously from among: D-glucose, D-galactose, D-mannose, D-xylose, L-rhamnose, N-acetyl-D-galactosamine, N-acetyl-D-glucosamine, D-maltose, D-lactose, and D-cellobiose.  D-glucose, D-xylose, and N-acetyl-D-glucosamine are especially preferred, and in particular, D-xylose (see col. 4, lines 5-27).
The “X” variable is defined in the claim as being selected from one of four divalent groups.  The carbonyl group (-C=O-) group is one of the four groups (see e.g., claim 1).   
The “R” group is defined as being a saturated linear C1 to C20 alkyl radical with the proviso that that the hydrocarbon chain constituting said radical maybe interrupted by a single nitrogen atom.  
The group is defined by an additional proviso that states that the hydrocarbon chain radical may be optionally substituted by at least one radical selected from such groups as: –OR4 or –NR4R5.  Each of R4 and R5 are independently defined as being hydrogen or an alkyl group having a carbon chain length ranging from 1-20 (i.e., methyl group).  In the case of the former, the Examiner understands OR4 can be defined as a hydroxyl group.  In the case of the latter, the Examiner understands that –NR4R5 may be defined as –N(CH3)2 or –NH(CH2)13CH3.
Such is considered to teach the compositional limitations of the recited method claims 1, 2, 4, and 30.
The limitations recited in claims 26, 28, and 29 are disclosed as discussed above (see e.g., Abstract; claim 1).  The positively recited method step of applying the compound or a cosmetic containing the compound is directly disclosed as is the intended use of the compound for whitening/depigmenting/bleaching the skin to which it is applied.
Based on the teachings of the reference, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.












Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615